In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-20-00208-CR


                       EX PARTE ISAIAS CABELLO, APPELLANT

                          On Appeal from the 140th District Court
                                   Lubbock County, Texas
             Trial Court No. 2016-409,543, Honorable Jim Bob Darnell, Presiding

                                    November 3, 2020
                       OPINION ON MOTION TO DISMISS
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant Isaias Cabello appeals from the trial court’s denial of his “First Amended

Motion for Bond Reduction.” After appellant filed his brief, the State filed a motion to

dismiss the appeal for lack of jurisdiction. Appellant was given ten days to respond to the

motion and failed to do so. We dismiss the appeal.

       According to the State’s motion, the Court of Criminal Appeals in Ragston v. State,

424 S.W.3d 49, 52 (Tex. Crim. App. 2014), determined that courts of appeals lacked

jurisdiction to entertain interlocutory appeals from pretrial motions for bond reduction. In

reaching its decision, the Ragston court found that “[t]here is no constitutional or statutory
authority granting the courts of appeals jurisdiction to hear interlocutory appeals regarding

excessive bail or the denial of bail.” Id. at 52.

       Accordingly, we grant the State’s motion and dismiss the appeal.



                                                                Per Curiam



Do not publish.




                                               2